Miller, Judge.
Following a bench trial, Jerimi Parker was convicted of driving under the influence to the extent that it was less safe for him to drive and committing an improper and unsafe lane change. On appeal he contends that the trial court erred in denying his motion to suppress the results of his State-administered breath test. Since Parker’s argument on appeal is moot (as even the admission of this evidence would have resulted in no harm to him), we discern no error and affirm.
Despite Parker’s arguments to the contrary, the admission of the results of his State-administered breath test, even if erroneous, would be harmless as a matter of law. Since Parker was convicted only of driving under the influence to the extent that it was less safe for him to drive and committing an improper lane change, and not for driving under the influence while having a specific blood alcohol concentration, the erroneous admission of his State-administered breath test resulted in no harm to him. See Walsh v. State, 220 Ga. App. 514-515 (2) (469 SE2d 526) (1996). His enumeration of error is therefore without merit.

Judgment affirmed.


Johnson, P. J., and Blackburn, P. J., concur.